Name: Commission Regulation (EEC) No 265/81 of 29 January 1981 on the quantities in respect of beef and veal products originating from Botswana, Kenya, Madagascar and Swaziland to be imported during 1981
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 1 . 81 Official Journal of the European Communities No L 27/59 COMMISSION REGULATION (EEC) No 265/81 of 29 January 1981 on the quantities in respect of beef and veal products originating from Botswana, Kenya, Madagascar and Swaziland to be imported during 1981 Whereas, in the case of Botswana, Decision 80/354/EEC of 17 March 1980 (4) currently subjects imports to health measures, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 435/80 of 18 February 1980 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ( x ), as amended by Regulation (EEC) No 3486/80 (2 ), and in particular Article 23 thereof, Having regard to Commission Regulation (EEC) No 486/80 of 28 February 1980 laying down detailed rules for the application in beef and veal of Regula ­ tion (EEC) No 435/80 (3 ), and in particular Article 2 (3) thereof, Whereas Regulation (EEC) No 435/80 provides for the possibility of issuing import licences for beef and veal products ; Whereas the quantities in respect of which it will be possible to apply for licences from 1 February 1981 should be fixed ; Applications for licences may be submitted, in accor ­ dance with Article 2 (4) of Regulation (EEC) No 486/80 during the first 10 days of February 1981 , in respect of the following quantities of boned beef and veal : Botswana : Kenya : Madagascar : Swaziland : 18 916 tonnes 142 tonnes 7 579 tonnes 3 363 tonnes Article 2 This Regulation shall enter into force on 1 February 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 January 1981 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 55, 28 . 2 . 1980 , p . 4 . (2 ) OJ No L 365, 31 . 12 . 1980 , p . 2 . (3 ) OJ No L 56, 29 . 2 . 1980 , p . 22 . (4 ) OJ No L 79 , 23 . 3 . 1980 , p . 23 .